Citation Nr: 0112002	
Decision Date: 04/26/01    Archive Date: 05/01/01	

DOCKET NO.  00-12 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Determination of initial rating to be assigned for low back 
pain with moderate narrowing and degenerative spurs.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
August 1968, from September 1970 to June 1973, and from 
October 1982 to October 1985.  

This matter arises from various rating decisions rendered 
since February 2000 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fargo, North Dakota, that, in 
the aggregate, granted service connection for the disability 
at issue, and assigned that disorder a 20 percent disability 
rating.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDING OF FACT

Symptomatology associated with the veteran's service-
connected low back pain with moderate narrowing and 
degenerative spurs is manifested by limitation of flexion of 
the lumbar spine to 70 degrees, extension to 25 degrees, left 
lateroflexion was limited to 15 degrees, and right 
lateroflexion was to 17 degrees, and left and right lateral 
rotation were limited to 20 degrees and 25 degrees, 
respectively.  Paraspinal musculature of the lumbar spine 
evidences some muscle atrophy.  This represents no more than 
moderate impairment.  



CONCLUSION OF LAW

Low back pain with moderate narrowing and degenerative spurs 
is not more than 20 percent disabling under applicable 
schedular criteria.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DC) 5003, 5010, 5292, 5295 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The record indicates that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  In addition, the RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file, and there are a number 
of medical records in the file.  The veteran has been offered 
an opportunity to submit additional evidence in support of 
his claim.  He also was afforded a VA orthopedic examination 
and a personal hearing at the RO.  In short, the Board 
concludes that the duty to assist has been satisfied, as well 
as the duty to notify the veteran of the evidence needed to 
substantiate his claim, and the Board will proceed with 
appellate disposition on the merits.  

The veteran contends that his service-connected low back pain 
with moderate narrowing and degenerative spurs is more 
disabling than currently evaluated.  Disability evaluations 
are based upon a comparison of clinical findings with the 

applicable schedular criteria.  See 38 U.S.C.A. § 1155.  With 
regard to the musculoskeletal system, the intent of the 
applicable provisions of 38 C.F.R. Part 4 (2000), is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned joints 
to assign the appropriate compensable rating for the joint or 
joints affected.  See 38 C.F.R. § 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 206-207 (1995).  The latter 
regulation contemplates and incorporates the provisions of 
38 C.F.R. §§ 4.10 and 4.40.  In addition, when degenerative 
arthritis of a given joint or joints is established by X-ray 
findings, it will be rated on the basis of limitation of 
motion under the appropriate DC for the specific joint or 
joints involved.  

With regard to the lumbar spine, moderate limitation of 
motion shall be evaluated as 20 percent disabling; limitation 
of motion must be severe in nature to warrant a 40 percent 
disability evaluation.  See 38 C.F.R. § 4.71a, DC 5292.  
Alternatively, disability of the lumbar spine shall be 
evaluated as 20 percent disabling when muscle spasm is 
present on extreme forward bending, or there is loss of 
lateral spine motion to either the left or the right in the 
standing position; a 40 percent disability evaluation is for 
assignment if listing of the whole spine to the opposite side 
with positive Goldthwait's sign is present, marked limitation 
of forward bending in the standing position is evidenced, 
loss of lateral motion with osteo-arthritic changes is noted, 
or narrowing or irregularity of joint space is found, or some 
of the above are present with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a, DC 5295.  Parenthetically, 
arthritis due to trauma and substantiated by X-ray findings 
shall be rated as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, DC 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  See 38 C.F.R. § 4.71a, DC 
5003.

The facts in this case are as follows.  The veteran underwent 
a VA physical examination in October 1989.  His back was 
noted to be nontender to percussion, 

and he had complete range of motion at that time.  Straight 
leg raising was negative, and motor and sensory functions of 
the lower legs were intact.  The veteran complained of 
periodic low back pain, but indicated that this did not limit 
his activities.  However, he was cautious about such things 
as lifting, jumping, etc.  Episodic low back pain, probably 
secondary to muscle spasm, was diagnosed.  The veteran again 
underwent a VA physical examination in November 1999.  Again, 
he complained of periodic low back pain that tends to be 
aggravated by bending, lifting, jumping, cold exposure, etc.  
He also indicated that pain occasionally radiates down both 
legs all the way to his feet.  Muscular atrophy of the 
lumbosacral spine was evident to the examiner.  However, 
there was no gross tenderness or deformity observed in that 
region.  Moderate narrowing at the L4-L5 junction with 
degenerative spurring was noted by X-ray.  The veteran was 
able to forward flex to 70 degrees, but was limited at that 
point due to pain.  Backward extension was to 25 degrees with 
pain; lateroflexion was to 15 degrees on the left, and 
17 degrees on the right with pain, and lateral rotation was 
to 20 degrees on the left and 25 degrees on the right, both 
with pain.  The examiner diagnosed low back pain secondary to 
injury during the veteran's military service.  

The veteran was seen in February 2000 because of low back 
pain requiring a brace for support and pain control. He 
apparently had worn a back support for approximately one 
year, but the brace had worn out.  He was measured, fitted, 
and issued a new brace at that time.  A physical evaluation 
of the veteran's low back conducted one month earlier noted 
normal curvature of the spine.  He was assessed as suffering 
from occasional back pain.

The foregoing indicates that a disability evaluation in 
excess of the 20 percent currently assigned is not warranted 
for the veteran's service-connected low back disability.  The 
findings on the most recent VA medical examination, as well 
as those more remotely conducted, are indicative of not more 
than moderate limitation of motion of the lumbar spine, as 
indicated by the examining physician.  See 

38 C.F.R. § 4.71a, DC 5003, 5010, 5292.  Moreover, the Board 
notes that no other DC in 38 C.F.R. Part 4 (2000) would 
afford the veteran a greater benefit.  In this regard, the 
provisions of 38 C.F.R. § 4.71a, DC 5292 contemplate the 
requirements set forth in 38 C.F.R. §§ 4.40, 4.45, and 4.49.  
Although the veteran has arthritis of the lumbar spine, a 
disability evaluation in excess of that currently assigned 
cannot be granted pursuant to the provisions of 38 C.F.R. 
§ 4.71a, DC 5003, 5010.  Even with consideration of pain 
during use, the evidence shows no more than moderate 
limitation of motion of the lumbar spine.  See 38 C.F.R. 
§§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 202.  On this 
latter point, the Board notes that the VA physical 
examination conducted in November 1999 indicated that 
although there was some limitation of motion of that spinal 
segment as a result of pain, no additional symptoms such as 
weakness or instability that would result in additional 
limitation of motion to a degree that would support a rating 
in excess of 20 percent was observed.  Id.; 38 C.F.R. 
§ 4.71(a), DC 5292.  Moreover, since there is no indication 
of muscle spasm, listing of the whole spine, marked 
limitation of forward bending in the standing position, loss 
of lateral motion, or narrowing of the joint space with 
abnormal mobility on forced motion (emphasis added), the 
provisions of 38 C.F.R. § 4.71a, DC 5295 also would not 
afford a rating in excess of the 20 percent currently 
assigned.  

In reaching the foregoing conclusion, the Board has 
considered the entire history of the disability at issue as 
required by Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  In this regard, it appears that current findings are 
consistent with the history of this disability.  Moreover, 
although the history of the disability at issue is an 
important consideration in accurately evaluating its 
severity, of paramount importance are current clinical 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
But see generally Fenderson v. West, 12 Vet. App. 119 (1999) 
(concerning the application of "staged" ratings in certain 
cases in which a claim for a higher evaluation stems from an 
initial grant for service connection for the disability at 
issue).  In the instant case, the veteran's service-connected 
low back 

disability has not manifested symptomatology that more 
closely approximates a higher disability evaluation since the 
grant of service connection for this disability on February 
5, 1999.  Id.; see also 38 C.F.R. § 4.7.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a rating in excess of 20 percent for the disability 
at issue must be denied.  See VCAA Pub. L. No. 106-475, §  4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  


ORDER

An initial evaluation in excess of 20 percent for low back 
pain with moderate narrowing and degenerative spurs is 
denied.  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

